Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on 3/23/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. 
The reply does not distinctly and specifically point out the supposed errors in the examiner's action with regard to dependent claims 2-11 and 16-20. The reply does not present arguments pointing out the specific distinctions believed to render the claims patentable over the applied references with respect to dependent claims 2-11 and 16-20. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section. See MPEP 714.02and 37 CFR 1.111. If Applicant is arguing that the claims 2-11 and 16-20 are allowable based on their dependence from independent claim 1, then a statement to this effect is required.
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

/LARRY W THROWER/               Primary Examiner, Art Unit 1754